Exhibit 10.21

PATENT LICENSE AGREEMENT [***]

This Patent License Agreement (this “Agreement”) is entered into as of May 15,
2007 (the “Effective Date”) by and between Avistar Systems UK Limited. a UK
corporation, having offices at Boston House, 63-64 New Broad Street, London, UK
ECZ M1J (“AVUK”), Avistar Communications Corporation, a Delaware corporation,
having offices at 1875 South Grant Street, Suite 1000, San Mateo, CA 94402
(“AVISTAR”) and Radvision, Ltd., an Israeli corporation having offices at 24
Raoul Wallenberg Street, Tel Aviv 69719 (“RADVISION”). RADVISION and AVUK and
AVISTAR are each a “Party” and collectively the “Parties.”

RECITALS

WHEREAS, AVUK is the legal and beneficial owner of the right to grant sublicense
under the CPI Licensed Patents described below through a license received from
Collaboration Properties, Inc. a Nevada corporation, having offices at 1875
South Grant Street, Suite 1000, San Mateo, CA 94402 (“CPI”);

WHEREAS, AVUK is willing to grant a nonexclusive license under the CPI Licensed
Patents to RADVISION and its Affiliates;

WHEREAS, AVUK and CPI are wholly owned subsidiaries of AVISTAR;

WHEREAS, RADVISION desires a nonexclusive license under CPI Licensed Patents
subject to the terms and conditions set forth herein; and

WHEREAS, RADVISION and its Affiliates are the owner of certain RADVISION
Licensed Patents (as defined herein) and is willing to grant a nonexclusive
license under the RADVISION Licensed Patents.

NOW THEREFORE, the Parties agree as follows:


1.             DEFINITIONS


THE FOLLOWING CAPITALIZED TERMS SHALL HAVE THE MEANINGS SET FORTH BELOW.  THE
USE OF SINGULAR SHALL INCLUDE THE PLURAL AND VICE VERSA, WHERE APPROPRIATE.


1.1                                 “AFFILIATE” SHALL MEAN, IN THE CASE OF AVUK,
A PERSON THAT IS UNDER CONTROL OF AVISTAR AND, IN THE CASE OF RADVISION, A
PERSON THAT IS UNDER THE CONTROL OF RADVISION. 

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

1


--------------------------------------------------------------------------------



1.2                                 “BUILDING LOCAL EXCHANGE CARRIER SYSTEM”
SHALL MEAN A MULTI-TENANT BUILDING VIDEO NETWORKING SYSTEM THAT PROVIDES
BUILDING-INTERNAL VIDEO NETWORKS AND SERVICES IN OFFICE TOWERS, INDUSTRIAL
PARKS, HOTELS, AND APARTMENT COMPLEXES. SUCH A SYSTEM MAY INCLUDE ACCESS TO
BROADBAND CARRIERS, BUILDING-INTERNAL SWITCHES, BUILDING INTERNAL VIDEO STORAGE
SERVERS, AND BUILDING-INTERNAL MULTIPOINT CONTROL UNITS. 


1.3                                 “CONTROL” SHALL MEAN THE OWNERSHIP, DIRECTLY
OR INDIRECTLY, OF MORE THAN FIFTY PERCENT (50%) OF THE VOTING SECURITIES OR
OTHER OWNERSHIP INTEREST OF A PERSON OR, WITH RESPECT TO A LIMITED PARTNERSHIP
OR OTHER SIMILAR PERSON, ITS GENERAL PARTNER OR CONTROLLING PERSON.  A PERSON
SHALL BE AN AFFILIATE ONLY SO LONG AS SUCH CONTROL EXISTS.


1.4                                 “DISPUTES” SHALL MEAN ANY ACTION, DISPUTE,
CLAIM OR CONTROVERSY OF ANY KIND, WHETHER IN CONTRACT OR TORT, STATUTORY OR
COMMON LAW, LEGAL OR EQUITABLE, NOW EXISTING OR HEREAFTER ARISING UNDER OR IN
CONNECTION WITH, OR IN ANY WAY PERTAINING TO, THIS AGREEMENT.


1.5                                 “INSTANT MESSAGING SYSTEM” SHALL MEAN ANY
SYSTEM THAT PROVIDES INSTANT MESSAGING CALL INITIATION, LOGIN-BASED CALL
ROUTING, AND PRESENCE INDICATION. SUCH A SYSTEM MAY BE IMPLEMENTED IN HARDWARE,
SOFTWARE, OR A COMBINATION THEREOF.


1.6                                 “CPI LICENSED PATENTS” SHALL MEAN ALL
PATENTS AND PATENT APPLICATIONS AND ANY PATENTS ISSUING THEREFROM WORLDWIDE THAT
HAVE OR ARE ENTITLED TO THE BENEFIT OF A FILING DATE ON OR BEFORE THE EFFECTIVE
DATE THAT ARE OWNED OR LICENSABLE BY AVUK AS OF THE EFFECTIVE DATE WITHOUT THE
PAYMENT OF ROYALTIES OR OTHER CONSIDERATION TO AN UNAFFILIATED THIRD PARTY. CPI
LICENSED PATENTS SHALL INCLUDE, WITHOUT LIMITATION, THE PATENTS AND PATENT
APPLICATIONS SET FORTH IN EXHIBIT A.


1.7                                 “RADVISION LICENSED PATENTS” SHALL MEAN ALL
PATENTS AND PATENT APPLICATIONS AND ANY PATENTS ISSUING THEREFROM WORLDWIDE THAT
HAVE OR ARE ENTITLED TO THE BENEFIT OF A FILING DATE ON OR BEFORE THE EFFECTIVE
DATE THAT ARE OWNED OR LICENSABLE BY RADVISION OR ITS AFFILIATES AS OF THE
EFFECTIVE DATE WITHOUT THE PAYMENT OF ROYALTIES OR OTHER CONSIDERATION TO AN
UNAFFILIATED THIRD PARTY.


1.8                                 “RADVISION LICENSED PRODUCTS” SHALL MEAN
MULTIMEDIA COMMUNICATIONS SYSTEMS AND/OR ANY PARTS OR COMPONENTS THEREOF WHICH
ARE SOLD BY RADVISION OR ITS AFFILIATES, OR THEIR DEALERS, PARTNERS, RESELLERS
OR AGENTS, WHICH ARE LICENSED OR MANUFACTURED BY OR FOR RADVISION OR ITS
AFFILIATES AND WHICH ARE COVERED BY ONE OR MORE CLAIMS OF THE CPI LICENSED
PATENTS WHICH, ABSENT THE LICENSE GRANTED TO RADVISION HEREUNDER, WOULD INFRINGE
A CLAIM OF ANY OF THE CPI LICENSED PATENTS.  LICENSED PRODUCTS SHALL NOT MEAN
INSTANT MESSAGING SYSTEMS, BUILDING LOCAL EXCHANGE SYSTEMS, VOICE OVER INTERNET
PROTOCOL SYSTEMS, METROPOLITAN AREA NETWORK SYSTEMS, DATA-PROTOCOL TRANSMISSION
CARRIER SYSTEMS, AND

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

2


--------------------------------------------------------------------------------



                                                RADVISION DEVELOPER PRODUCTS
EXCEPT TO THE EXTENT THAT ANY OR ALL OF THEM ARE INCORPORATED IN RADVISION
MULTIMEDIA COMMUNICATION SYSTEMS.


1.9                                 “AVISTAR LICENSED PRODUCTS” SHALL MEAN
MULTIMEDIA COMMUNICATIONS SYSTEMS AND/OR ANY PARTS OR COMPONENTS THEREOF WHICH
ARE SOLD BY AVISTAR OR ITS AFFILIATES, OR THEIR DEALERS, PARTNERS, RESELLERS OR
AGENTS, WHICH ARE LICENSED OR MANUFACTURES BY OR FOR AVISTAR OR ITS AFFILIATES
AND WHICH ARE COVERED BY ONE OR MORE CLAIMS OF THE RADVISION LICENSED PATENTS
WHICH, ABSENT THE LICENSE GRANTED TO AVISTAR HEREUNDER, WOULD INFRINGE A CLAIM
OF ANY OF THE RADVISION LICENSED PATENTS.  LICENSED PRODUCTS SHALL NOT MEAN
INSTANT MESSAGING SYSTEMS, BUILDING LOCAL EXCHANGE SYSTEMS, VOICE OVER INTERNET
PROTOCOL SYSTEMS, METROPOLITAN AREA NETWORK SYSTEMS, DATA-PROTOCOL TRANSMISSION
CARRIER SYSTEMS, AND RADVISION DEVELOPER PRODUCTS EXCEPT TO THE EXTENT THAT ANY
OR ALL OF THEM ARE INCORPORATED IN AVISTAR MULTIMEDIA COMMUNICATION SYSTEMS.


1.10                           “METROPOLITAN AREA NETWORK SYSTEM” SHALL MEAN A
NETWORKING SYSTEM THAT PROVIDES INTERBUILDING COMMUNICATIONS AND SERVICES IN A
LOCAL GEOGRAPHICAL REGION UTILIZING CABLE PLANT. SUCH A SYSTEM MAY INCLUDE A
MULTIMEDIA CENTRAL OFFICE, ACCESS TO BROADBAND CARRIERS, SWITCHES, MULTIPLEXERS,
ROUTERS, VIDEO STORAGE SERVERS, AND MULTIPOINT CONTROL UNITS.


1.11                           “PERSON” SHALL MEAN AN INDIVIDUAL, CORPORATION,
PARTNERSHIP, ASSOCIATION, TRUST, INCORPORATED ORGANIZATION, GOVERNMENTAL
AUTHORITY, OTHER ENTITY OR GROUP (AS DEFINED IN SECTION 13(D)(3) OF THE EXCHANGE
ACT OF 1934, AS AMENDED AS OF THE EFFECTIVE DATE).


1.12                           “RADVISION DEVELOPER PRODUCTS” SHALL MEAN ALL
RADVISION DEVELOPMENT TOOL PRODUCTS, DEVELOPMENT ENVIRONMENT PRODUCTS, AND
API-ORIENTED SOFTWARE PRODUCTS AS USED FOR COMMUNICATION SIGNALING PROTOCOLS,
COMMUNICATION TRANSPORT PROTOCOLS, COMMUNICATION SESSION PROTOCOLS, PROTOCOL
CONVERSION, MULTIPLEXING, CALL CONTROL, ADVANCED CALL CONTROL, CONNECTION
MANAGEMENT, MULTI-LINE OPERATION, USER INTERFACE, RESTART, MEDIA
ENCODING/DECODING/TRANSCODING, CODEC INTERFACING, ENDPOINT OPERATION,
ENCRYPTION, NETWORK SECURITY, SERVER OPERATION, CONFERENCE BRIDGE, GATEWAY,
GATEKEEPER, BLOCKING/NON-BLOCKING RESOURCE MANAGEMENT, TEXT AND VIDEO MESSAGING
APPLICATIONS, SEMANTIC LEVEL PROCESSING, MESSAGE PARSING, MESSAGE TRANSACTIONS,
PRESENCE, FORKING, FORWARDING, MESSAGE VALIDATION, ROUTING, USER AUTHENTICATION,
ACCOUNT DATA COLLECTION, CODE EXAMPLES, TEMPLATES, TESTING, DEBUGGING, TRACING,
ANALYSIS, AS WELL AS OTHER SIMILAR, RELATED, SUPPORTING, AND UNDERLYING
FUNCTIONS PERTAINING TO ALL OF THE AFOREMENTIONED. “RADVISION DEVELOPER
PRODUCTS” SHALL INCLUDE, WITHOUT LIMITATION, THE RADVISION H.323 PROTOCOL
TOOLKIT, SIP PROTOCOL TOOLKIT, IMS-SIP TOOLKIT, JAVA SIP TOOLKIT, 3G-

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

3


--------------------------------------------------------------------------------



324M TOOLKIT, ADVANCED RTP/RTCP TOOLKIT, RTSP CLIENT TOOLKIT, MEGACO/H.248
TOOLKIT, MGCP TOOLKIT, SIP SERVER PLATFORM, VIDEOPHONE TERMINAL FRAMEWORK, IP
PHONE AND IAD TERMINAL FRAMEWORK, AND MEDIA FRAMEWORK.


1.13                           “RADVISION 3G-324M DEVELOPER PRODUCT” SHALL MEAN
THE RADVISION 3G-324 TOOLKIT AS DEFINED IN THE SOFTWARE LICENSE AGREEMENT.


1.14                           “MULTI MEDIA COMMUNICATIONS SYSTEM” SHALL MEAN A
SYSTEM HAVING TWO OR MORE ENDPOINTS OR SERVERS, EACH DESIGNED TO WORK WITH ONE
OR MORE SIMILAR OR DISSIMILAR ENDPOINTS OR SERVERS THROUGH NETWORK OR OTHER
CONNECTIONS TO IMPLEMENT A TWO-WAY VIDEO AND/OR AUDIO AND/OR DATA CONFERENCE. 
SUCH A SYSTEM MAY COMPRISE A SUPPORT FOR ACTIVE USE OF A NETWORK CONNECTION,
VIDEO AND/OR AUDIO CODEC FUNCTIONS, A PROCESSOR FOR IMPLEMENTING AT LEAST
CONNECTION CONTROL FUNCTIONS, AND MAY BE IMPLEMENTED IN HARDWARE, SOFTWARE, OR A
COMBINATION THEREOF. SUCH A SYSTEM MAY ADDITIONALLY COMPRISE ONE OR MORE VIDEO
MONITORS, VIDEO CAMERAS, AUDIO MICROPHONES, AUDIO SPEAKERS, AUDIO ECHO
CANCELLATION CAPABILITIES, NETWORK INTERFACES UTILIZING UNSHIELDED TWISTED PAIR
NETWORK CABLING, GRAPHICAL USER INTERFACE CAPABILITIES, DIRECTORIES OR DATABASES
OF USER INFORMATION, DIRECTORIES OR DATABASES OF THE CAPABILITIES OF REMOTE
EQUIPMENT, MULTI-POINT CAPABILITIES, AND DATA CONFERENCING CAPABILITIES. SUCH A
SYSTEM MAY BE IMPLEMENTED IN A MANNER CONDUCIVE TO DESKTOP OPERATION, MEETING
ROOM OPERATION, OR BOTH.


1.15                           “VIDEO STORAGE OR PLAYBACK SYSTEM” SHALL MEAN A
SYSTEM COMPRISING VIDEO ANSWERING FUNCTIONS, VIDEO CONFERENCE RECORDING,
VIDEO-ON-DEMAND, VIDEO PRESENTATION APPLICATIONS THAT INCLUDE SYNCHRONIZED TEXT
OR GRAPHICS, STORAGE AREA NETWORKS SUPPORTING VIDEO, AND VIDEO STORAGE SERVERS.
SUCH A SYSTEM MAY BE IMPLEMENTED IN HARDWARE, SOFTWARE, OR A COMBINATION
THEREOF.


1.16                           “VOICE OVER INTERNET PROTOCOL SYSTEM” SHALL MEAN
TWO-WAY VOICE TELEPHONY COMMUNICATIONS UTILIZING DATA COMMUNICATIONS PROTOCOLS.


2.             GRANT OF RIGHTS TO RADVISION


2.1                                 LICENSE GRANT.  SUBJECT TO THE TERMS OF THIS
AGREEMENT AND THE PAYMENT PURSUANT TO SECTION 6 BELOW, AVUK GRANTS TO RADVISION
AND ITS AFFILIATES A WORLD WIDE, NON-EXCLUSIVE, AND LIMITED LICENSE WITH THE
LIMITED RIGHT TO SUBLICENSE (SUBJECT TO THE LIMITATIONS OF 2.3 BELOW) UNDER THE
CPI LICENSED PATENTS TO MAKE, HAVE MADE (SUBJECT TO THE LIMITATIONS OF SECTION
2.2 BELOW), USE, IMPORT, OFFER TO SELL, SELL, LEASE, LICENSE, OR OTHERWISE
TRANSFER (WHETHER DIRECTLY OR THROUGH RESELLERS, OEMS, PARTNERS, DISTRIBUTORS OR
AGENTS) RADVISION LICENSED PRODUCTS.

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

4


--------------------------------------------------------------------------------



2.2                                 LIMITED HAVE MADE RIGHT. THE LICENSE GRANTED
IN SECTION 2.1 TO HAVE PRODUCTS MADE BY ANOTHER MANUFACTURER SHALL ONLY APPLY
WHEN THE PRODUCT MANUFACTURED FOR RADVISION IS OWNED BY OR LICENSED BY OR TO
RADVISION.


2.3                                 NO SUBLICENSE RIGHTS.  EXCEPT AS MAY BE
EXPRESSLY SET FORTH IN THIS AGREEMENT, RADVISION AND ITS AFFILIATES SHALL HAVE
NO RIGHT TO GRANT ANY THIRD PARTY ANY SUBLICENSE OR OTHER RIGHTS UNDER THE CPI
LICENSED PATENTS WITHOUT THE EXPRESS PRIOR WRITTEN CONSENT OF AVUK.   [***] THE
[***], AND [***] THE [***] OF THIS [***], RADVISION AND ITS AFFILIATES [***],
[***] WITH [***] TO [***] UNDER THE CPI LICENSED PATENTS [***] AS [***] BE [***]
FOR THE [***] AND [***] OF, [***] ANY [***] THAT [***] NOT [***] THE [***] OF,
THE [***].


2.4                               NO OTHER RIGHTS.  AVUK RESERVES ALL RIGHTS NOT
EXPRESSLY GRANTED TO RADVISION IN THIS AGREEMENT.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING SENTENCE (I) NO LICENSE IS GRANTED AND NO RIGHTS ARE
EXHAUSTED, EITHER DIRECTLY OR BY IMPLICATION, ESTOPPEL OR OTHERWISE, TO
RADVISION OR ANY OTHER PERSON FOR THE COMBINATION OR USE OF ANY RADVISION
LICENSED PRODUCTS WITH ANY OTHER ITEM OR PRODUCT THAT IS NOT A RADVISION
LICENSED PRODUCT [***] THE RADVISION LICENSED PRODUCT WOULD [***] BE A [***] OR
[***] BY RADVISION IN SUCH [***] AND PROVIDED FURTHER THAT [***] TO THE [***] OR
THE [***] OF THE [***] WHICH [***] [***] BY, IS [***] TO AND [***] WITH THE
[***]; (II) NO LICENSE OR COVENANT IS GRANTED UNDER THIS AGREEMENT FOR ANY THIRD
PARTY PRODUCTS ON A STAND ALONE BASIS; AND (III) NO RIGHT OR LICENSE IS GRANTED
HEREIN UNDER ANY INTELLECTUAL PROPERTY (INCLUDING UNDER ANY PATENT, COPYRIGHTS,
TRADEMARKS, MASK WORK RIGHTS, OR TRADE SECRET RIGHTS) OF AVUK OR ANY OTHER
PERSON, OTHER THAN UNDER THE CPI LICENSED PATENTS.


3.             ADDITIONAL RIGHTS FOR RADVISION


3.1                                 COVENANT NOT TO SUE.  AVUK, ON BEHALF OF
AVISTAR AND ITS AFFILIATES GRANTS TO RADVISION AND ITS AFFILIATES PERSONAL AND
NON-TRANSFERABLE COVENANTS NOT TO COMMENCE OR MAINTAIN ANY SUIT OR OTHER ACTION
FOR PATENT INFRINGEMENT AGAINST RADVISION AND ITS AFFILIATES FOR PAST OR FUTURE
PATENT INFRINGEMENT FOR RADVISION DEVELOPER PRODUCTS, [***] ITS [***] FOR [***]
USE OF [***]. AVUK [***] THAT RADVISION DEVELOPER PRODUCTS [***] BY [***] TO
[***] A SINGLE [***] AND THE [***] NOT TO [***] HEREIN [***] TO THE [***] OF
SUCH [***] TO ALL SUCH [***]. AVUK AND AVISTAR AND ITS AFFILIATES SPECIFICALLY
RESERVE ALL OF THEIR RIGHTS TO ASSERT ITS PATENTS AND OTHER RIGHTS AGAINST AND
PROVIDES NO COVENANT NOT TO COMMENCE OR MAINTAIN ANY SUIT OR OTHER ACTION FOR
PATENT INFRINGEMENT AGAINST PRODUCTS DEVELOPED BY [***] USING OR INCORPORATING
ALL OR PORTIONS OF RADVISION DEVELOPER PRODUCTS.

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

5


--------------------------------------------------------------------------------



3.2                                 CPI RELEASE FOR PAST INFRINGEMENT. SUBJECT
TO THE PAYMENT SET FORTH IN SECTION 6, AVUK, ON BEHALF OF AVISTAR AND ITS
AFFILIATES WHICH ARE AFFILIATES AS OF THE EFFECTIVE DATE, AS RELEASOR,
IRREVOCABLY RELEASES RADVISION, ITS AFFILIATES WHICH ARE AFFILIATES AS OF THE
EFFECTIVE DATE AND ITS AND THEIR RESPECTIVE DISTRIBUTORS, RESELLERS, OEMS,
PARTNERS, AGENTS, CUSTOMERS AND USERS, MEDIATE AND INTERMEDIATE, FROM ANY AND
ALL CLAIMS OF INFRINGEMENT OF CPI’S LICENSED PATENTS WHICH CLAIMS ARE BASED ON
ACTS, WHICH, HAD THEY BEEN PERFORMED AFTER THE EFFECTIVE DATE WOULD HAVE BEEN
LICENSED UNDER THIS AGREEMENT.


4.             GRANT OF RIGHTS TO AVISTAR


4.1                                 LICENSE GRANT.  SUBJECT TO THE TERMS OF THIS
AGREEMENT RADVISION GRANTS TO AVISTAR AND ITS AFFILIATES A WORLD WIDE,
NON-EXCLUSIVE, AND LIMITED LICENSE WITH THE LIMITED RIGHT TO SUBLICENSE (SUBJECT
TO THE LIMITATIONS OF SECTION 4.3 BELOW) UNDER THE RADVISION LICENSED PATENTS TO
MAKE, HAVE MADE (SUBJECT TO THE LIMITATIONS OF SECTION 4.2 BELOW), USE, IMPORT,
OFFER TO SELL, SELL, LEASE, LICENSE, OR OTHERWISE TRANSFER (WHETHER DIRECTLY OR
THROUGH RESELLERS, OEMS, PARTNERS OR DISTRIBUTORS) AVISTAR LICENSED PRODUCTS.


4.2                     LIMITED HAVE MADE RIGHT. THE LICENSE GRANTED IN SECTION
4.1 TO HAVE PRODUCTS MADE BY ANOTHER MANUFACTURER SHALL ONLY APPLY WHEN THE
PRODUCT MANUFACTURED FOR AVISTAR IS OWNED BY OR LICENSED BY OR TO AVISTAR.


4.3                                 NO SUBLICENSE RIGHTS.  EXCEPT AS MAY BE
EXPRESSLY SET FORTH IN THIS AGREEMENT, AVISTAR AND ITS AFFILIATES SHALL HAVE NO
RIGHT TO GRANT ANY THIRD PARTY ANY SUBLICENSE OR OTHER RIGHTS UNDER THE
RADVISION LICENSED PATENTS WITHOUT THE EXPRESS PRIOR WRITTEN CONSENT OF
RADVISION.   [***] THE [***], AND [***] THE [***] OF THE [***], AVISTAR AND ITS
AFFILIATES [***], [***] WITH [***] TO [***] UNDER THE RADVISION LICENSED PATENTS
[***] AS [***] BE [***] FOR THE [***] AND [***] OF, [***] ANY [***] THAT [***]
NOT [***] THE [***] OF, THE [***].


4.4                                 NO OTHER RIGHTS.  RADVISION RESERVES ALL
RIGHTS NOT EXPRESSLY GRANTED TO AVISTAR IN THIS AGREEMENT.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING SENTENCE (I) NO LICENSE IS GRANTED AND NO RIGHTS ARE
EXHAUSTED, EITHER DIRECTLY OR BY IMPLICATION, ESTOPPEL OR OTHERWISE, TO AVISTAR
OR ANY OTHER PERSON FOR THE COMBINATION OR USE OF ANY AVISTAR LICENSED PRODUCTS
WITH ANY OTHER ITEM OR PRODUCT THAT IS NOT A AVISTAR LICENSED PRODUCT [***] THE
AVISTAR LICENSED PRODUCT WOULD [***] BE A [***] OR [***] BY AVISTAR IN SUCH
[***] AND PROVIDED FURTHER THAT [***] TO THE [***] OR THE [***] OF THE [***]
WHICH IS [***] BY, IS [***] TO AND [***] WITH THE [***]; (II) NO LICENSE OR
COVENANT IS GRANTED UNDER THIS AGREEMENT FOR ANY THIRD PARTY PRODUCTS ON A STAND
ALONE BASIS; AND (III) NO RIGHT OR LICENSE IS GRANTED HEREIN UNDER ANY
INTELLECTUAL PROPERTY (INCLUDING UNDER ANY PATENT, COPYRIGHTS, TRADEMARKS, MASK
WORK RIGHTS, OR TRADE SECRET RIGHTS) OF

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

6


--------------------------------------------------------------------------------



                                                RADVISION OR ANY OTHER PERSON,
OTHER THAN UNDER THE RADVISION LICENSED PATENTS.

5.             Additional Rights For AVISTAR


5.1                                 RADVISION RELEASE FOR PAST INFRINGEMENT. 
RADVISION, AS RELEASOR, ON BEHALF OF ITSELF AND ITS AFFILIATES WHICH ARE
AFFILIATES AS OF THE EFFECTIVE DATE, IRREVOCABLY RELEASES AVISTAR, ITS
AFFILIATES WHICH ARE AFFILIATES AS OF THE EFFECTIVE DATE AND ITS AND THEIR
RESPECTIVE DISTRIBUTORS, CUSTOMERS AND USERS FROM ANY AND ALL CLAIMS, WHETHER
KNOWN OR UNKNOWN, OF PATENT INFRINGEMENT OCCURRING ON OR BEFORE THE EFFECTIVE
DATE WHICH CLAIMS ARE BASED ON ACTS, WHICH, HAD THEY BEEN PERFORMED AFTER THE
EFFECTIVE DATE WOULD HAVE BEEN LICENSED UNDER THIS AGREEMENT.


6.             PAYMENTS

6.1                               Payments and Other Consideration.  In partial
consideration of the licenses, releases and other rights granted to RADVISION
and its Affiliates under this Agreement, RADVISION shall pay to AVUK four
million United States dollars ($4,000,000). Such payment shall be made before
June 30, 2007 by electronic funds transfer to the account specified below.

AVUK Account Information:

Bank: [***]

Address: [***]

Company:  Avistar Systems (UK) Limited.

Address: [***]

Swiss Code: [***]

6.2                                 RADVISION shall also grant to AVISTAR and
its Affiliates a fully paid-up license to the RADVISION 3G-324M Toolkit as of
the Effective Date, including standard maintenance support at no charge for two
years from the Effective Date, in accordance with the license agreement set
forth as Attachment B.


7.             WARRANTIES AND REPRESENTATIONS

7.1                                 General. Each Party represents and warrants
to the other Party as of the Effective Date that:

(a)           it is a corporation duly organized, validly existing and in good
standing under the laws of the state of its organization;

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

7


--------------------------------------------------------------------------------


(b)           it has the authority to (i) enter into this Agreement, (ii) extend
the rights, licenses and sublicenses granted to the other Party under this
Agreement, and (iii) undertake and fully perform its obligations under this
Agreement;

(c)           it is not subject to a petition for relief under any bankruptcy
legislation, it has not made an assignment for the benefit of creditors, it is
not subject to the appointment of a receiver for all or a substantial part of
its assets, and it is not contemplating taking any of the foregoing actions; and

(d)           all necessary consents, approvals and authorizations of all
regulatory and governmental authorities and other Persons required to be
obtained by it in connection with (i) the execution and delivery of this
Agreement, (ii) its granting of rights and licenses hereunder, and (iii) the
performance of its obligations hereunder have been obtained.


7.2                                 ABSENCE OF PATENT WARRANTIES.  NOTHING IN
THIS AGREEMENT SHALL BE CONSTRUED (I) AS A WARRANTY OR REPRESENTATION BY AVUK OR
RADVISION AS TO THE VALIDITY, ENFORCEABILITY OR SCOPE OF ANY OF THE CLAIMS OF
THE LICENSED PATENTS, OR (II) AS A WARRANTY OR REPRESENTATION THAT ANY LICENSED
PRODUCT, OR ANYTHING ELSE MADE, USED, SOLD, IMPORTED OR OTHERWISE DISPOSED OF
UNDER THE LICENSES GRANTED IN SECTION 2 AND 4 IS, OR WILL BE, FREE FROM
INFRINGEMENT OF ANY PATENTS, COPYRIGHTS, TRADE SECRETS, TRADEMARKS, OR ANY OTHER
INTELLECTUAL PROPERTY OR PROPRIETARY RIGHTS OF THIRD PARTIES.


7.3                                 NO OBLIGATIONS. AVUK AND ITS AFFILIATES
SHALL HAVE NO OBLIGATION HEREUNDER TO INSTITUTE ANY ACTION OR SUIT AGAINST ANY
PERSON FOR INFRINGEMENT OF ANY OF THE CPI LICENSED PATENTS OR TO DEFEND ANY
ACTION OR SUIT BROUGHT BY A PERSON THAT CHALLENGES OR CONCERNS THE VALIDITY OF
ANY OF THE CPI LICENSED PATENTS. RADVISION SHALL HAVE NO RIGHT TO INSTITUTE ANY
ACTION OR SUIT AGAINST PERSONS FOR INFRINGEMENT OF ANY OF THE CPI LICENSED
PATENTS. AVUK IS NOT, NOR IS ANY OF ITS AFFILIATES, REQUIRED TO FILE ANY PATENT
APPLICATION, OR TO SECURE ANY PATENT OR PATENT RIGHTS, OR TO MAINTAIN ANY PATENT
IN FORCE. RADVISION SHALL HAVE NO OBLIGATION HEREUNDER TO INSTITUTE ANY ACTION
OR SUIT AGAINST ANY PERSON FOR INFRINGEMENT OF ANY OF THE RADVISION LICENSED
PATENTS OR TO DEFEND ANY ACTION OR SUIT BROUGHT BY A PERSON THAT CHALLENGES OR
CONCERNS THE VALIDITY OF ANY OF THE RADVISION LICENSED PATENTS. AVUK SHALL HAVE
NO RIGHT TO INSTITUTE ANY ACTION OR SUIT AGAINST PERSONS FOR INFRINGEMENT OF ANY
OF THE RADVISION LICENSED PATENTS. RADVISION IS NOT, NOR IS ANY OF ITS
AFFILIATES, REQUIRED TO FILE ANY PATENT APPLICATION, OR TO SECURE ANY PATENT OR
PATENT RIGHTS, OR TO MAINTAIN ANY PATENT IN FORCE.

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

8


--------------------------------------------------------------------------------


7.4                                 Other Transactions.  Either Party may
assign, convey, sell, lease, encumber, license, sublicense or otherwise transfer
to a third party any and all of its Licensed Patents provided that any such
transaction is made subject to all rights and licenses of the other Party
arising from this Agreement and shall not impose any additional obligations on
such other Party.


8.             DISPUTES

It is the intent of the Parties and subject to the termination provisions of
this Agreement that Disputes be resolved expeditiously, amicably and at the
level within each Party’s organization that is most knowledgeable about the
disputed issue. As a result, the Parties agree that all Disputes arising under
this Agreement will be resolved by the procedure outlined in this Section 8:


8.1                                 THE COMPLAINING PARTY WILL NOTIFY THE OTHER
PARTY IN WRITING OF THE DISPUTE, AND THE NON-COMPLAINING PARTY WILL EXERCISE
GOOD FAITH EFFORTS TO RESOLVE THE MATTER AS EXPEDITIOUSLY AS POSSIBLE.


8.2                               IN THE EVENT THAT SUCH MATTER REMAINS
UNRESOLVED TWENTY (20) DAYS AFTER THE DELIVERY OF THE COMPLAINING PARTY’S
WRITTEN NOTICE, A SENIOR REPRESENTATIVE OF EACH PARTY WILL MEET OR PARTICIPATE
IN A TELEPHONE CONFERENCE CALL WITHIN TEN (10) BUSINESS DAYS OF A REQUEST FOR
SUCH A MEETING OR CONFERENCE CALL BY EITHER PARTY TO RESOLVE THE DISPUTE.


8.4                                 IF THE PARTIES ARE UNABLE TO REACH A
RESOLUTION OF THE DISPUTE AFTER FOLLOWING THE ABOVE PROCEDURE, ANY DISPUTE WILL
BE RESOLVED EXCLUSIVELY BY BINDING ARBITRATION IN ACCORDANCE WITH THE TERMS OF
THIS SECTION 8.


8.5                               ARBITRATION PROCEEDINGS WILL BE ADMINISTERED
BY THE AMERICAN ARBITRATION ASSOCIATION (“AAA”) IN ACCORDANCE WITH THE AAA
COMMERCIAL ARBITRATION RULES. ALL DISPUTES SUBMITTED TO ARBITRATION WILL BE
RESOLVED IN ACCORDANCE WITH THE FEDERAL ARBITRATION ACT (TITLE 9 OF THE UNITED
STATES CODE). THE ARBITRATION WILL BE CONDUCTED AT A LOCATION IN NEW YORK, NEW
YORK SELECTED BY THE AAA. ALL DISCOVERY ACTIVITIES WILL BE EXPRESSLY LIMITED TO
MATTERS DIRECTLY RELEVANT TO THE DISPUTE BEING ARBITRATED. JUDGMENT UPON ANY
AWARD RENDERED IN ARBITRATION MAY BE ENTERED IN ANY COURT HAVING JURISDICTION.


8.6                               ARBITRATORS MUST BE ACTIVE MEMBERS OF THE BAR
OF A U.S. STATE OR RETIRED JUDGES OF THE STATE OR FEDERAL COURTS, WITH EXPERTISE
IN PATENT LAW, LICENSING LAW AND OTHER SUBSTANTIVE LAWS, APPLICABLE TO THE
SUBJECT MATTER OF THE DISPUTE. ANY DISPUTE WILL BE DECIDED BY MAJORITY VOTE OF A
PANEL OF THREE ARBITRATORS; PROVIDED HOWEVER, THAT ALL THREE ARBITRATORS MUST
ACTIVELY PARTICIPATE IN ALL HEARINGS. NOTWITHSTANDING

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

9


--------------------------------------------------------------------------------



ANYTHING HEREIN TO THE CONTRARY, THE ARBITRATORS WILL BE REQUIRED TO MAKE
SPECIFIC, WRITTEN FINDINGS OF FACT AND CONCLUSIONS OF LAW.


8.7                                 TO THE MAXIMUM EXTENT PRACTICABLE, THE AAA,
THE ARBITRATORS AND THE PARTIES WILL TAKE ALL ACTION REQUIRED TO CONCLUDE ANY
ARBITRATION PROCEEDING WITHIN ONE HUNDRED AND EIGHTY (180) DAYS OF THE FILING OF
THE DISPUTE WITH THE AAA. NO ARBITRATOR OR OTHER PARTY TO AN ARBITRATION
PROCEEDING MAY DISCLOSE THE EXISTENCE, CONTENT OR RESULTS THEREOF, EXCEPT FOR
DISCLOSURES OF INFORMATION BY A PARTY REQUIRED IN THE ORDINARY COURSE OF ITS
BUSINESS OR BY APPLICABLE LAW OR REGULATION.


9.             TERMINATION


9.1                                 TERM.  SUBJECT ONLY TO THE PROVISIONS OF
SECTION 9.2 BELOW, THE TERM OF THIS AGREEMENT SHALL COMMENCE UPON THE EFFECTIVE
DATE AND TERMINATE ON THE DATE ON WHICH THE LAST OF THE LICENSED PATENTS EXPIRES
(THE “TERM”). THE PROVISIONS OF SECTIONS 1, 3, 5, 6.2, 7, 8, 9.4, AND 11 SHALL
SURVIVE ANY TERMINATION OR EXPIRATION OF THIS AGREEMENT.


9.2           MATERIAL BREACH.


IF A PARTY:

(a) materially breaches this Agreement in a manner that cannot be cured;


(B) MATERIALLY BREACHES THIS AGREEMENT IN A MANNER THAT CAN BE CURED AND SUCH
BREACH REMAINS UNCURED FOR THIRTY (30) DAYS FOLLOWING WRITTEN NOTICE OF BREACH
BY THE OTHER PARTY

                Such breach shall be considered a “Material Breach”.


9.3                               TERMINATION BY THE NON-BREACHING PARTY.  IN
THE EVENT OF A MATERIAL BREACH, AS DEFINED BY SECTION 9.2, THE NON-BREACHING
PARTY MAY TERMINATE THIS AGREEMENT THIRTY (30) DAYS FOLLOWING WRITTEN NOTICE TO
THE BREACHING PARTY.


9.4                                 BANKRUPTCY.  ALL LICENSES AND RELEASES
GRANTED TO A PARTY AND ITS AFFILIATES UNDER THIS AGREEMENT ARE DEEMED TO BE, FOR
THE PURPOSE OF SECTION 365(N) OF THE U.S. BANKRUPTCY CODE, LICENSES OF RIGHTS TO
INTELLECTUAL PROPERTY AS DEFINED UNDER SECTION 101 OF THE U.S. BANKRUPTCY CODE,
AS AMENDED.  THE PARTIES AGREE THAT ANY PARTY WHO IS A LICENSEE OR BENEFICIARY
OF SUCH RIGHTS UNDER THIS AGREEMENT, SHALL RETAIN AND MAY EXERCISE ALL OF ITS
RIGHTS AND ELECTIONS UNDER THE U.S. BANKRUPTCY CODE, AS AMENDED.  TO THE EXTENT
THAT SIMILAR PROTECTIONS OF ITS RIGHTS ARE AVAILABLE TO THE PARTIES AND
AFFILIATES IN FOREIGN JURISDICTIONS, THE PARTIES AGREE THAT THEY SHALL BE
ENTITLED TO RETAIN AND EXERCISE ALL SUCH RIGHTS.

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

 

10


--------------------------------------------------------------------------------



10.          ASSIGNMENT

10.1                         Assignment. Neither Party may assign this Agreement
or otherwise transfer any of its rights and interests, nor delegate any of its
obligations hereunder, by operation of law or otherwise (including pursuant to a
merger, recapitalization, share exchange, consolidation or other transaction),
without the prior written consent of the other Party; provided, that AVUK may
assign this Agreement as a whole, effective upon written notice to RADVISION, to
any entity that acquires all or substantially all of the assets of AVUK or
substantially all of the portions of its business to which this Agreement
relates or that is the surviving entity in a merger, recapitalization, share
exchange or consolidation with AVUK; and provided, further, that AVISTAR may
assign its licenses effective on written notice to RADVISION to any entity that
acquires all or substantially all of the assets of AVISTAR or substantially all
of the portions of its business to which this Agreement relates or that is the
surviving entity in a merger, recapitalization, share exchange or consolidation
but in such event AVISTAR Licensed Products shall be limited to those AVISTAR
Licensed Products offered for sale by AVISTAR at the date of the assignment and
such products then under development by AVISTAR which are offered for sale by
AVISTAR or its assignee within eighteen (18)  months of the date the assignment
and updates, upgrades and natural extensions of such products and which products
in all cases are primarily based on such products; and provided, further, that
RADVISION may assign this agreement as a whole effective on written notice to
AVUK to any entity that acquires all or substantially all of the assets of
RADVISION or substantially all of the portions of its business to which this
Agreement relates or that is the surviving entity in a merger, recapitalization,
share exchange or consolidation but in such event RADVISION Licensed Products
shall be limited to those RADVISION Licensed Products offered for sale by
RADVISION at the date of the assignment and such products then under development
by RADVISION which are offered for sale by RADVISION or its assignee within
eighteen (18) months of the date the assignment and updates, upgrades and
natural extensions of such products and which products in all cases are
primarily based on such products. Neither Party may assign this Agreement or
otherwise transfer any of its rights and interests, nor delegate any of its
obligations hereunder, by operation of law or otherwise to Tandberg. This
Agreement shall be binding upon, and inure to the benefit of, the legal
representatives, successors and permitted assigns of the Parties. Any attempt to
assign or delegate all or any portion of this Agreement in violation of this
Section 10.1 shall be void. Except as otherwise expressly provided herein, there
shall be no third party beneficiaries, either express or implied, to this
Agreement.

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

11


--------------------------------------------------------------------------------


10.2                           In the event RADVISION assigns this Agreement in
accordance with the provisions of Section 10.1, the covenant not to sue of
Section 3.1 shall extend to the assignee [***] for [***] offered for [***] by
[***] at the date of the assignment and such [***] then under development by
RADVISION which are offered for sale by RADVISION or its assignee within
eighteen (18) months of the date the assignment and updates, upgrades and
natural extensions of such [***] which do not materially expand the
functionality of such [***].

10.3                           Either Party or its Affiliates (hereafter the
Forming Party), at its option and upon written notice to the other Party, may
[***] or [***] an [***] which will have the following [***] and be [***] to the
following [***].

The [***] shall have:

(a)          A [***] of [***] within the [***] of the [***];

(b)         [***] of at least [***];

(c)          [***] including [***]; and

(d)         The [***] shall be the [***] of at least [***] or [***] of the [***]
or other [***] interest of the [***].

Upon ninety (90) days written request to the other Party, the other Party will
[***] the [***] a [***] upon [***] and [***] of [***] subject to the following:

(a)          The [***] to the [***] will be the [***] and the [***].

(b)         The [***] of the [***] in the [***] will be consistent with the
[***] products and [***] of [***] of the [***] as defined by the [***] and such
definition of [***] will be [***] and [***] from the [***] of the [***] under
this Agreement; and

(c)          The [***] shall not include [***] of [***].

Each Party to this Agreement shall [***] to [***] or [***] during the term of
this Agreement.


11.          GENERAL PROVISIONS


11.1                           EXPENSES OF THE PARTIES.  EACH PARTY SHALL PAY
ITS OWN EXPENSES INCURRED IN CONNECTION WITH THE NEGOTIATION, EXECUTION AND
PERFORMANCE OF THIS AGREEMENT.


11.2                           WAIVER.  NO TERM OR PROVISION HEREOF WILL BE
CONSIDERED WAIVED BY EITHER PARTY, AND NO BREACH EXCUSED BY EITHER PARTY, UNLESS
SUCH WAIVER OR CONSENT IS IN WRITING AND SIGNED BY AN AUTHORIZED REPRESENTATIVE
ON BEHALF OF THE PARTY AGAINST WHOM THE WAIVER IS ASSERTED.  NO CONSENT BY
EITHER PARTY TO, OR WAIVER OF, A BREACH BY

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

12


--------------------------------------------------------------------------------



                                                EITHER PARTY, WHETHER EXPRESS OR
IMPLIED, WILL CONSTITUTE A CONSENT TO, WAIVER OF, OR EXCUSE OF ANY OTHER
DIFFERENT OR SUBSEQUENT BREACH BY EITHER PARTY.


11.3                           AMENDMENT AND MODIFICATION.  THIS AGREEMENT MAY
BE AMENDED, MODIFIED AND/OR SUPPLEMENTED ONLY BY MEANS OF A WRITTEN AMENDMENT,
SIGNED BY THE AUTHORIZED REPRESENTATIVES OF THE PARTIES, WHICH SPECIFICALLY
REFERS TO THIS AGREEMENT.


11.4                           NOTICES.  ANY NOTICE TO ANY PARTY HERETO GIVEN
PURSUANT TO THIS AGREEMENT SHALL BE IN WRITING AND GIVEN BY CERTIFIED OR
REGISTERED FIRST-CLASS MAIL, RETURN RECEIPT REQUESTED, OR BY REPUTABLE PRIVATE
COURIER HAVING AN ESTABLISHED TRACKING CAPABILITY ADDRESSED AS FOLLOWS:

               if to AVUK and AVISTAR:                 AVUK

                                                                Boston House

                                                                64-64 New Broad
Street

                                                                London, UK ECZ
M1J

                                                                AVISTAR

                                                                1875 South Grant
Street

                                                                Suite 1000

                                                                San Mateo, CA
94402

                                                                Attention: 
Chief Financial Officer

               if to RADVISION:                                 24 Raoul
Wallenberg Street

                                                                Tel Aviv, 69719

                                                                Israel

                                                                Attention:
General Counsel

A Party may change its address for notice by written notice to the other Party.


11.5                           GOVERNING LAW AND VENUE.  THIS AGREEMENT IS MADE
AND SHALL BE CONSTRUED IN ACCORDANCE WITH AND ANY ARBITRATION UNDER SECTION 8
WILL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAWS PROVISIONS THEREOF.  THIS AGREEMENT SHALL BE SUBJECT TO THE
EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING WITHIN THE
GEOGRAPHIC BOUNDARIES OF THE SOUTHERN DISTRICT OF NEW YORK, AND EACH PARTY
SUBMITS TO THE PERSONAL JURISDICTION OF ANY SUCH COURT AND WAIVES ANY OBJECTION
IT MAY HAVE TO THE LAYING OF VENUE THEREIN.


11. 6                        HEADINGS.  HEADINGS ARE SUPPLIED HEREIN FOR
CONVENIENCE ONLY AND SHALL NOT BE DEEMED A PART OF THIS AGREEMENT FOR ANY
PURPOSE.

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

13


--------------------------------------------------------------------------------



11.7                           SEVERABILITY.  IF ANY TERM OR PROVISION OF THIS
AGREEMENT OR THE APPLICATION THEREOF TO ANY PERSON OR CIRCUMSTANCES SHALL TO ANY
EXTENT BE INVALID OR UNENFORCEABLE, THE REMAINDER OF THIS AGREEMENT OR THE
APPLICATION OF SUCH TERMS OR PROVISIONS TO PERSONS OR CIRCUMSTANCES OTHER THAN
THOSE AS TO WHICH IT IS INVALID OR UNENFORCEABLE, SHALL NOT BE AFFECTED THEREBY
AND EACH TERM AND PROVISION OF THIS AGREEMENT SHALL BE VALID AND ENFORCEABLE TO
THE FULLEST EXTENT PERMITTED BY LAW.


11.8                           CONFIDENTIALITY.  EXCEPT AS MAY BE REQUIRED BY
LAW OR REGULATIONS, NEITHER PARTY SHALL DISCLOSE ANY OF THE TERMS, CONDITIONS OR
OTHER PROVISIONS OF THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE
OTHER PARTY. IN THE EVENT OF SUCH REQUIRED DISCLOSURE, THE DISCLOSING PARTY
SHALL PROVIDE ADVANCE NOTICE TO THE OTHER PARTY AND TAKE ALL REASONABLE STEPS TO
OBTAIN A PROTECTIVE ORDER OR CONFIDENTIAL TREATMENT FOR THIS AGREEMENT.


11.9                           PRESS RELEASE. RADVISION AND AVISTAR SHALL MAKE
THE PRESS RELEASE ANNOUNCEMENT SET FORTH IN EXHIBIT C. CPI MAY ALSO DISCLOSE
THAT RADVISION IS A LICENSEE OF THE CPI LICENSED PATENTS WITHOUT REFERENCE TO
ANY OF THE SPECIFIC TERMS OR CONDITIONS OF THIS AGREEMENT,


11.10                     CONSEQUENTIAL DAMAGES.  IN NO EVENT WILL ANY PARTY BE
LIABLE FOR LOST PROFITS, OR ANY SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
OR EXEMPLARY DAMAGES, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, ARISING IN
ANY WAY IN CONNECTION WITH THIS AGREEMENT.  THIS LIMITATION WILL APPLY EVEN IF A
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND NOT WITHSTANDING
ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.


11.11                     PARTIES ADVISED BY COUNSEL. THIS AGREEMENT HAS BEEN
NEGOTIATED BETWEEN UNRELATED PARTIES WHO ARE SOPHISTICATED AND KNOWLEDGEABLE IN
THE MATTERS CONTAINED IN THIS AGREEMENT AND WHO HAVE ACTED IN THEIR OWN SELF
INTEREST. IN ADDITION, EACH PARTY HAS BEEN REPRESENTED BY LEGAL COUNSEL. THIS
AGREEMENT SHALL NOT BE INTERPRETED OR CONSTRUED AGAINST ANY PARTY TO THIS
AGREEMENT BECAUSE THAT PARTY OR ANY ATTORNEY OR REPRESENTATIVE FOR THAT PARTY
DRAFTED OR PARTICIPATED IN THE DRAFTING OF THIS AGREEMENT.


11.12                     COMPLIANCE. THE PARTIES SHALL COMPLY WITH ALL FEDERAL,
STATE AND LOCAL LAWS (INCLUDING REGULATIONS, ORDERS AND ORDINANCES) NOW OR
HEREAFTER ENACTED, OF ANY JURISDICTION IN WHICH PERFORMANCE OCCURS OR MAY OCCUR
HEREUNDER. WITHOUT LIMITATION, EACH PARTY HEREBY ACKNOWLEDGES THAT THE RIGHTS
AND OBLIGATIONS OF THIS AGREEMENT ARE SUBJECT TO THE LAWS AND REGULATIONS OF THE
UNITED STATES RELATING TO THE EXPORT OF PRODUCTS AND TECHNICAL INFORMATION, AND
IT SHALL COMPLY WITH ALL SUCH LAWS AND REGULATIONS.

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

14


--------------------------------------------------------------------------------


11.13                     Entire Agreement and Facsimile Execution.  This
Agreement comprises the entire agreement between the Parties hereto as to the
subject matter hereof and supersedes all prior discussions, agreements and
understandings, written or oral, between them relating thereto.  This Agreement
may be executed in counterparts and via facsimile and such counterparts shall be
treated as an original or when signed, via facsimile, by both Parties;
nevertheless, any one of the Parties may require the follow-up exchange of
originals in hardcopy by so requesting in writing within five (5) days of
counterpart or facsimile execution.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be signed
below by their respective duly authorized representatives.

RADVISION LTD.

 

AVISTAR SYSTEMS UK LIMITED

 

 

 

 

 

By:

[***]

 

By:

[***]

 

 

 

 

 

Name:

[***]

 

Name:

[***]

 

 

 

 

 

Title:

[***]

 

Title:

[***]

 

 

 

 

 

Date:

6/24/07

 

Date:

6/26/07

 

 

 

 

 

By:

[***]

 

 

 

 

 

 

 

 

Name:

[***]

 

 

 

 

 

 

 

 

Title:

[***]

 

 

 

 

 

 

 

 

Date:

6/25/07

 

 

 

 

 

 

 

 

AVISTAR COMMUNICATIONS CORPORATION (Signing to confirm it is the parent company
of CPI and that AVUK has the rights to grant the licensed to the CPI Licensed
Patents to RADVISION and as the recipient of the patent licenses and other
rights from RADVISION)

 

 

 

 

 

By:

[***]

 

 

 

 

 

 

 

 

Name:

[***]

 

 

 

 

 

 

 

 

Title:

[***]

 

 

 

 

 

 

 

 

Date:

6/26/07

 

 

 

 

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

15


--------------------------------------------------------------------------------


Attachment A

CPI Patents

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

CPI Applications

Published

(U.S. Publication Application Number)

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

 

 

 

 

Unpublished

(United States)

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Canada)

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(European)

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

16


--------------------------------------------------------------------------------


Attachment C

Press Release

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

17


--------------------------------------------------------------------------------